NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          SEP 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50276

                Plaintiff-Appellee,             D.C. No. 5:18-cr-00341-PA-1

 v.
                                                MEMORANDUM*
BRIAN JACKSON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Brian Jackson appeals from the district court’s order affirming his

conviction for driving under the influence (“DUI”), in violation of 18 U.S.C. § 13

and California Vehicle Code § 23152(a). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jackson contends that the government did not prove beyond a reasonable

doubt that his “ability to drive safely was impaired because he had consumed

alcohol,” as required for a generic DUI conviction. People v. McNeal, 46 Cal. 4th

1183, 1188 (2009). We disagree.

      The evidence at trial established, in relevant part, that during his interaction

with police officers, Jackson: (1) had slurred speech, watery eyes, and breath that

smelled of alcoholic beverages; (2) had difficulty finding his wallet and pulling out

the correct card in response to the officers’ request to produce a driver’s license;

(3) admitted to the officers that he had been drinking and was drunk; (4) refused

the officers’ requests to exit the vehicle, and instead drove the vehicle from the

driveway into the garage, despite the fact that two officers were standing on either

side of the car, loudly and repeatedly telling Jackson to stop the vehicle; and (5)

had difficulty standing and walking, and stumbled while officers led him away

from the vehicle.

      Viewing this evidence in the light most favorable to the government, a

rational trier of fact could have found beyond a reasonable doubt that Jackson’s

ability to drive safely was impaired because he had consumed alcohol. See United

States v. Nevils, 598 F.3d 1158, 1163-64 (9th Cir. 2010) (en banc).

      AFFIRMED.




                                           2                                    19-50276